Clemons, J.-
Nothing appears in the record, — on which the case was submitted for the court’s determination, — to justify the issuance of the writ of habeas corpus. The petitioner, a Japanese woman, born in Japan, admitted repeatedly that she had practiced prostitution for at least seven or eight months of the year 1913, and subsequent to her entry into the United States, Transcript of Record of Immigration Office, 4, 6. This is corroborated by the statement of Inspector H. B. Brown of Honolulu. Id., 2. Some of these admissions were made in reply to questions of her own attorney. Id., 6.
After filing her petition for the writ, the alien filed a supplementary petition in which she alleges that on January 16, 1915, eight months subsequent to her petition, she was married to a citizen of the United States, and that they have since lived together as husband and wife. On this ground it is strenuously contended, that she is now a citizen of the United States and that the immigration laws do not apply to her. The answer to this is, that not being one “who might herself be lawfully naturalized”, her marriage to a citizen does not give her the status of a citizen. Rev. Stat., sec. 1994. In re Takao Ozawa, ante, p. 671.
The writ is discharged and the petitioner remanded to the custody of the respondent.